Mathews, J.

delivered the opinion of the court.
This suit is brought to compel the defendant to retrocede *497and restore i~ ti~ 1)lklilltifi, a certain tract, of laud, described m his petitiou~, claimed as his property, and which he alleges was purchased by said defendant, at a sale for taxes, made by the treasurer of the state.
Eastern District,
June 1831
The verdict of the jury will be set aside if cont'ary to the cvi-dence.
This case was submitted to a jury in the court below, who found a general verdict for the defendant. The plaintiff moved for a new trial, which was refused, and he took the present appeal.
It appears by the evidence of the case, that the plaintiff took every step required by law, to justify his demand on the defendant to retroccde the land which he had purchased, as above stated. But the latter introduced witnesses to show that he only refused to comply with the request of the form. er, in consequence of the want of proof, that the applicani was the same person whose land had been sold. After the verdict of the jury, the defendant remitted his claim to the property in dispute-a circumstance which perhaps reduces the contest between the parties tO a mere matter of costs. Whether a person in the situation which the defendant occupied, in relation to the plaintiff, previous to the institution of this suit, could in every case refuse to comply with a demand made on him, sithilar to that made in the present instance, without risking the payment of costs, in the event of a legal pursuit against him, need not now be decided-for we are of opinion, that the evidence of identity, arising from the information given by the persons who made the tender of the price and interest thereon, (in pursuance of law) which the defendant had paid for the land in question, ought to have been satisfactory to any man not disposed to quibble. We arc unable to perceive any just grounds, on which the verdict and judgment in the court below can stand. In relation to the claim for damages, we think the proof on record does not support it so clearly as to require any to be assessed.
It is therefore ordered, adjudged and decreed, that the judgment of the district court, be avoided, reversed and an*498nulled, and the verdict of the jury set aside. And it is furthei’ ordered, adjudged and decreed, that the defendant and appel-lee, do reconvey to the plaintiff and appellant, all the right, title and interest, which the former acquired to the tract of land now claimed by the latter, by virtue of the sale for taxes, within ten days from the notification of this judgment, and so soon as the plaintiff and appellant shall pay to him, or -deposit for his use in any of the banks of this state, the price, with interest thereon, demandable by law, which he the said defendant and appellee paid for said land, under the sale for taxes. And it is also ordered, that the defendant and appel-lee, pay costs in both courts.